Name: 2004/628/EC: Commission Decision of 2 September 2004 on the list of establishments in New Caledonia from which Member States may authorise importation of fresh meat into the Community (notified under document number C(2004) 3296)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Asia and Oceania;  agricultural policy;  trade;  animal product;  health
 Date Published: 2005-10-12; 2004-09-03

 3.9.2004 EN Official Journal of the European Union L 284/4 COMMISSION DECISION of 2 September 2004 on the list of establishments in New Caledonia from which Member States may authorise importation of fresh meat into the Community (notified under document number C(2004) 3296) (Text with EEA relevance) (2004/628/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals, and swine, fresh meat or meat products from third countries (1), and in particular Article 4(1) and Article 18(1)(a) and (b) thereof, Whereas: (1) Directive 72/462/EEC provides that establishments in third countries may only be authorised to export fresh meat to the Community if they satisfy the general and special conditions laid down in that Directive. (2) The animal health situation in New Caledonia is comparable to that existing in the Member States, particularly as regards disease transmission through meat, and that the operation of controls over the production of fresh meat is satisfactory. (3) For the purposes of Article 4(3) of Directive 72/462/EEC, New Caledonia has forwarded details concerning the establishments that should be authorised to export fresh meat to the Community. (4) The establishments put forward by New Caledonia meet all the requirements laid down in Directive 72/462/EEC in order to be designated as slaughterhouses, cold stores and approved cutting plants from which imports into the Community may be permitted in accordance with Article 18 of that Directive. (5) The hygiene standards of those establishments are satisfactory and the establishments may therefore be included in the list of establishments to be drawn up in accordance with Directive 72/462/EEC, from which imports of fresh meat into the Community may be authorised. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The establishments in New Caledonia listed in the Annex are hereby approved as establishments from which Member States may authorise the importation of fresh meat into the Community pursuant to the conditions laid down in Directive 72/462/EEC, including Article 18(1)(a) and (b) thereof. Article 2 This Decision shall apply from 6 September 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 302, 31.12.1972, p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). ANNEX List of establishments referred to in Article 1 Country: NEW CALEDONIA Approval number Establishment Town/region Category (1) SR SH CP CS B S/G P SP EA-3-1 OCEF  Barandeu Bourail Province Sud x x x x EA-18-1 OCEF NoumÃ ©a Province Sud x x (1) SH : Slaughterhouse CP : Cutting premises CS : Cold store B : Bovine meat S/G : Sheepmeat/goatmeat P : Pigmeat SP : Meat from solipeds SR : Special remarks